DETAILED ACTION
Claims 1-2 and 5-9 are pending.  Claim 1 is in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0322613 to Lin et al. (“Lin”) in view of U.S. Patent No. 5,796,633 to Burgess et al. (“Burgess”) and further in view of U.S. Publication No. 2018/0349604 to Khatri et al. (“Khatri”).

Regarding claim 1, Lin discloses:
A method of periodically recording for events, comprising: 
accessing a register of a power supply by a baseboard management controller to obtain a message related to the power supply (Lin: Fig. 3, #310 and #320; and Paragraph [0009], “The BMC reads processor power data from at least one processor model-specific register (MSR), memory power data from at least one memory MSR, and motherboard power data from a motherboard power converter sensor”); 
confirming a logical sensor status of the power supply according to the message by the baseboard management controller so as to determine whether a predicted failure status of the power supply is detected (Lin: Paragraph [0080], “The management controller 680 monitors the sensors and has the ability to send alerts to an administrator via the network interface 650 if any of the parameters do not stay within preset limits, indicating a potential failure of the system”; Fig. 3 #340; and Paragraph [0046], “the RMC determines a power setting based on the power consumption data and the power requirements”, wherein the logical sensor status is the potential failure), and 9/12detecting a predetermined logical variable by the baseboard management controller (Lin: Paragraph [0080], “The management controller 680 monitors the sensors and has the ability to send alerts to an administrator via the network interface 650 if any of the parameters do not stay within preset limits, indicating a potential failure of the system”; Fig. 3 #340; and Paragraph [0046], “the RMC determines a power setting based on the power consumption data and the power requirements”, wherein the predetermined logical variable is the preset limit); 
determining whether the predetermined logical variable is set to be true by the baseboard management controller (Lin: Paragraph [0080], “The management controller 680 monitors the sensors and has the ability to send alerts to an administrator via the network interface 650 if any of the parameters do not stay within preset limits, indicating a potential failure of the system”; Fig. 3 #340; and Paragraph [0046], “the RMC determines a power setting based on the power consumption data and the power requirements”, wherein the predetermined logical variable is true when the value reaches an alertable level indicated by exceeding preset limits);

However, Lin does not appear to teach:
generating an event log when the predicted failure status of the power supply is detected by the baseboard management controller;

	However, in the same field of endeavor, Burgess teaches:
generating an event log when the predicted failure status of the power supply is detected by the baseboard management controller (Burgess: Fig. 7, #126 and #128, wherein 126 decides if a threshold is reached, if it has then the event is logged at 126; and Col. 4, lines 11-22, “Monitoring and tracking agent 16 also generates alerts if one or more aspects of the performance of monitored computer 12 has reached a critical level. Monitoring and tracking agent 16 monitors the performance of monitored computer 12 at preset intervals and compares one or more performance parameters to preset thresholds. If the comparison to a threshold indicates that performance has become alertable, monitoring and tracking agent 16 generates an event which is sent to the local operating system event log of monitored computer 12 and sends a message to monitoring and tracking listener 18 with the information regarding the alert.”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lin by logging the event regarding detecting a potential failure by the baseboard management controller and to set a timer to log again if the threshold indicative of an error is still being exceeded, as taught by Burgess.  One of ordinary skill in the art would have been motivated to make this modification because the invention allows performance monitoring to be done automatically and it allows generation of alerts indicating failure in real time which can result in fewer network failures, as well as lower downtime.  (Burgess: Col. 2, lines 35-53).

However, the Lin/Burgess combination does not appear to fully teach:
performing a timing task, by the baseboard management controller, to start an accumulated timing when the baseboard management controller determines that the predetermined logical variable is set to be true;
generating a control command by the baseboard management controller when the accumulated timing, started by the baseboard management controller, reaches a predetermined time; and
generating another event log according to the control command by the baseboard management controller, wherein the another event log is different from the event log.

However, in the same field of endeavor, the Lin/Burgess combination in view of Khatri teaches:
performing a timing task, by the baseboard management controller, to start an accumulated timing (Khatri: Paragraph [0052], “Method 600 begins at the start block and proceeds to block 602 where BMC 144 starts timer 372 that has a pre-determined expiration time”) when the baseboard management controller determines that the predetermined logical variable is set to be true(Lin: Paragraph [0080], “The management controller 680 monitors the sensors and has the ability to send alerts to an administrator via the network interface 650 if any of the parameters do not stay within preset limits, indicating a potential failure of the system”; wherein the predetermined logical variable is the exceeding preset limit or threshold; Fig. 3, #340; Paragraph [0037], “To reduce power consumption by the CPU 253, the BMC 252 can reduce operating frequency and/or CPU voltage”; and Paragraph [0046], “RMC determines a power setting based on the power consumption data and the power requirements”; wherein once the system determines the predetermined variable is set to true, indicative of a potential failure, action can be taken);
generating a control command by the baseboard management controller when the accumulated timing, started by the baseboard management controller, reaches a predetermined time (Khatri: Paragraphs [0052]-[0053], “In response to timer 372 being expired, BMC 144 resets timer 372 (block 605) and BMC 144 retrieves the current UEFI images and drivers within IHS 100 (block 606). BMC 144, via sideband bus 186, retrieves from NV memory 220, a current UEFI driver A 222 and from NV memory 260, a current UEFI driver C 262. BMC 144 retrieves current UEFI images 330 from NV memory 139” and “BMC 144 generates current hashes 360 (e.g., hashes 362, 364 and 366) of the respective current UEFI drivers 222, 262 and UEFI images 330 (block 608) retrieved from their respective devices. BMC 144 retrieves the initial hashes 336 (e.g., hashes 342, 344 and 346) from NV memory 139 (block 610). BMC 144 compares the current hashes 360 (e.g., hashes 362, 364 and 366) to the corresponding initial hashes 336 (e.g., hashes 342, 344 and 346) (block 612). BMC 144 determines if the current hashes 360 (e.g., hashes 362, 364 and 366) match or are the same as the corresponding initial hashes 336 (e.g., hashes 342, 344 and 346) (decision block 614). In response to the current hashes 360 matching or being the same as the initial hashes 336, method 600 ends. The current hashes 360 matching the initial hashes 336, indicates that no tampering of the stored UEFI drivers and/or images has been detected and no additional actions are required. The IHS is allowed to continue to operate normally when the current hashes match the initial hashes. In response to one or more of the current hashes 360 not matching or not being the same as the initial hashes 336, BMC 144 generates an error message that indicates detection of runtime tampering with the UEFI driver and/or image and stores the error message to error log 370 (block 616)”); and
generating another event log according to the control command by the baseboard management controller, wherein the another event log is different from the event log (Khatri: Paragraphs [0052]-[0053], “In response to timer 372 being expired, BMC 144 resets timer 372 (block 605) and BMC 144 retrieves the current UEFI images and drivers within IHS 100 (block 606). BMC 144, via sideband bus 186, retrieves from NV memory 220, a current UEFI driver A 222 and from NV memory 260, a current UEFI driver C 262. BMC 144 retrieves current UEFI images 330 from NV memory 139” and “BMC 144 generates current hashes 360 (e.g., hashes 362, 364 and 366) of the respective current UEFI drivers 222, 262 and UEFI images 330 (block 608) retrieved from their respective devices. BMC 144 retrieves the initial hashes 336 (e.g., hashes 342, 344 and 346) from NV memory 139 (block 610). BMC 144 compares the current hashes 360 (e.g., hashes 362, 364 and 366) to the corresponding initial hashes 336 (e.g., hashes 342, 344 and 346) (block 612). BMC 144 determines if the current hashes 360 (e.g., hashes 362, 364 and 366) match or are the same as the corresponding initial hashes 336 (e.g., hashes 342, 344 and 346) (decision block 614). In response to the current hashes 360 matching or being the same as the initial hashes 336, method 600 ends. The current hashes 360 matching the initial hashes 336, indicates that no tampering of the stored UEFI drivers and/or images has been detected and no additional actions are required. The IHS is allowed to continue to operate normally when the current hashes match the initial hashes. In response to one or more of the current hashes 360 not matching or not being the same as the initial hashes 336, BMC 144 generates an error message that indicates detection of runtime tampering with the UEFI driver and/or image and stores the error message to error log 370 (block 616)”, wherein a new local event log is recorded every time the interval timer expires).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lin/Burgess combination by having a timer started by the baseboard management controller that sends a control command that eventually results in an event log being recorded, as taught by Khatri.  One of ordinary skill in the art would have been motivated to make this modification because these improvements will allow a user to quickly identify serious errors and therefore limiting the amount of downtime of the system.  (Khatri: Paragraphs [0002]-[0004] and [0053]).

Regarding claim 8, the Lin/Burgess/Khatri combination teaches all the elements of claim 1 as discussed above.  The Lin/Burgess/Khatri combination further teaches:
wherein confirming the logical sensor status of the power supply according to the message by the baseboard management controller so as to determine whether the predicted failure status of the power supply is detected comprising: 
by the baseboard management controller, comparing the message with a preset parameter stored in the baseboard management controller so as to generate a comparison result (Lin: Paragraph [0080], “The management controller 680 monitors the sensors and has the ability to send alerts to an administrator via the network interface 650 if any of the parameters do not stay within preset limits, indicating a potential failure of the system”; wherein the predetermined logical variable is the exceeding preset limit or threshold and is therefore a comparison); and 
determining whether the predicted failure status of the power supply is detected according to the comparison result by the baseboard management controller (Lin: Paragraph [0080], “The management controller 680 monitors the sensors and has the ability to send alerts to an administrator via the network interface 650 if any of the parameters do not stay within preset limits, indicating a potential failure of the system”; wherein the predetermined logical variable is the exceeding preset limit or threshold and is therefore a comparison).

Regarding claim 9, the Lin/Burgess/Khatri combination teaches all the elements of claim 1 as discussed above.  The Lin/Burgess/Khatri combination further teaches:
wherein the message comprises one of a temperature message, an input/output power consumption message, an input/output voltage message and a status message (Lin: Fig. 3, #310 and #320, wherein power consumption data is sent and therefore is a message of power consumption; and Paragraph [0009], “The BMC reads processor power data from at least one processor model-specific register (MSR), memory power data from at least one memory MSR, and motherboard power data from a motherboard power converter sensor”).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Burgess in view of Khatri in view of U.S. Publication No. 2017/0168537 to Jäntti et al. (“Jäntti”) and further in view of U.S. Publication No. 2012/0221871 to Suryanarayanan et al. (“Suryanarayanan”).

Regarding claim 2, the Lin/Burgess/Khatri combination teaches all the elements of claim 1 as discussed above.  However, the Lin/Burgess/Khatri combination does not appear to teach:
wherein generating the event log when the predicted failure status of the power supply is detected by the baseboard management controller comprises setting the logical sensor status to a failure status and 
setting the predetermined logical variable to be true by the baseboard management controller so as to generate the event log.

	However, in the same field of endeavor, Jäntti teaches:
wherein generating the event log when the predicted failure status of the power supply is detected by the baseboard management controller comprises setting the logical sensor status to a failure status (Jäntti: Paragraph [0081], “The wireless communication device 120 determines if the indication of the power supply failure comprises a turnoff event of the wireless communication device 120. If no, then a flag indicating a potential supply failure is stored in the status registers 214 of the PMU 202 of the wireless communication device 120”, wherein a flag can be set regarding a potential power supply failure).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Lin/Burgess/Khatri combination by having a flag for a potential failure detection, as taught by Jäntti.  One of ordinary skill in the art would have been motivated to combine Jäntti with the Lin/Burgess/Khatri combination because by using the structure of Jäntti it will assist in providing diagnostics data and providing power supply information quickly and efficiently. (Jäntti: Paragraphs [0035]-[0036]).

However, in the same field of endeavor, Suryanarayanan teaches:
setting the predetermined logical variable to be true by the baseboard management controller (Suryanarayanan: Paragraph [0036], “if the estimated current 536 is above the high power threshold 538, a true bit is sent” wherein a bit is set to true which is indicative of a power level exceeding a threshold) so as to generate the event log.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Lin/Burgess/Khatri/Jäntti combination by using a flag to indicate power exceeding a threshold, as taught by Suryanarayanan.  One of ordinary skill in the art would have been motivated to combine Suryanarayanan with the Lin/Burgess/Khatri/Jäntti combination because by using a threshold for indicating power exceeding a threshold a system can benefit from energy efficiency and energy conservation based on the information provided. (Suryanarayanan: Paragraphs [0078]-[0079]).

Regarding claim 7, the Lin/Burgess/Khatri combination teaches all the elements of claim 1 as discussed above.  However, the Lin/Burgess/Khatri combination does not appear to teach:
setting the logical sensor status to a non-failure status and setting the predetermined logical variable to be false by the baseboard management controller and returning to determining whether the predicted failure status of the power supply is detected when the predicted failure status of the power supply is not detected by the baseboard management controller.

	However, in the same field of endeavor, Jäntti teaches:
wherein generating the event log when the predicted failure status of the power supply is detected by the baseboard management controller comprises setting the logical sensor status to a failure status (Jäntti: Paragraph [0092], “The wireless communication device 120 determines if the turnoff event of the wireless communication device 120 was expected. If no, no flag for a potential power supply failure is stored, then the wireless communication device 120 further determines if there is a flag for a potential power supply failure stored. If no, then the wireless communication device 120 operates in a normal mode”, wherein a flag can be set regarding a potential power supply failure).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Lin/Burgess/Khatri combination by having a flag for a potential failure detection, as taught by Jäntti.  One of ordinary skill in the art would have been motivated to combine Jäntti with the Lin/Burgess/Khatri combination because by using the structure of Jäntti it will assist in providing diagnostics data and providing power supply information quickly and efficiently. (Jäntti: Paragraphs [0035]-[0036]).

However, in the same field of endeavor, Suryanarayanan teaches:
setting the predetermined logical variable to be true by the baseboard management controller (Suryanarayanan: Paragraph [0036], “Similarly, if the estimated current 536 is above the high power threshold 538, a true bit is sent to the AND gate 520 as high power bit 544. Otherwise, a false bit is sent to the AND gate 520 as high power bit 544” wherein a bit is set to false which is indicative of a power level not exceeding a threshold) so as to generate the event log.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Lin/Burgess/Khatri/Jäntti combination by using a flag to indicate power exceeding a threshold, as taught by Suryanarayanan.  One of ordinary skill in the art would have been motivated to combine Suryanarayanan with the Lin/Burgess/Khatri/Jäntti combination because by using a threshold for indicating power exceeding a threshold a system can benefit from energy efficiency and energy conservation based on the information provided. (Suryanarayanan: Paragraphs [0078]-[0079]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Burgess in view of Khatri and further in view of U.S. Publication No. 2006/0253236 to Hawkins et al. (“Hawkins”).

Regarding claim 5, the Lin/Burgess/Khatri combination teaches all the elements of claim 1 as discussed above.  However, the Lin/Burgess/Khatri combination does not appear to teach:
wherein performing the timing task selectively according to the result of monitoring related to the predetermined logical variable by the baseboard management controller so as to determine whether to generate the control command further comprising: 
returning to determining whether the predetermined logical variable is set to be true by the baseboard management controller when the accumulated timing, started by the baseboard management controller, does not reach the predetermined time

However, in the same field of endeavor, Hawkins teaches:
wherein performing the timing task selectively according to the result of monitoring related to the predetermined logical variable by the baseboard management controller so as to determine whether to generate the control command further comprising: 
returning to determining whether the predetermined logical variable is set to be true by the baseboard management controller when the accumulated timing, started by the baseboard management controller, does not reach the predetermined time (Hawkins: Paragraph [0015], “a timer that is initially set and then checked during the course of a subsequent iteration of the algorithm to determine if the fault condition has existed a sufficient period of time to log the fault code”, wherein the fault condition is checked during the timer).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Lin/Burgess/Khatri combination by continuously checking the predetermined logical variable before the timer is completed, as taught by Hawkins.  One of ordinary skill in the art would have been motivated to combine Hawkins with the Lin/Burgess/Khatri combination because by adding a check during the timer it would yield a result of knowing if an error or fault has occurred for a set amount of time. (Hawkins: Paragraph [0015]).  This would be a predictable result and would be particularly beneficial in logging an error again after an error or fault has existed for a sufficient period of time.

Regarding claim 6, the Lin/Burgess/Khatri combination teaches all the elements of claim 1 as discussed above.  The Lin/Burgess/Khatri combination further teaches:
wherein performing the timing task selectively according to the result of monitoring related to the predetermined logical variable by the baseboard management controller so as to determine whether to generate the control command further comprising: 
rejecting to perform the timing task by the baseboard management controller and returning to determining whether the predetermined logical variable is set to be true by the baseboard management controller when the baseboard management controller determines that the predetermined logical variable is set to be false (Hawkins: Fig. 1, #10 #12 #14 #16 #18, where if the fault does not exist it goes back to checking the faults; and Paragraph [0015], “a timer that is initially set and then checked during the course of a subsequent iteration of the algorithm to determine if the fault condition has existed a sufficient period of time to log the fault code”, wherein the fault condition is checked during the timer).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Lin/Burgess/Khatri combination by returning to continuously monitor the fault cases without using a timer, as taught by Hawkins.  One of ordinary skill in the art would have been motivated to combine Hawkins with the Lin/Burgess/Khatri combination because by checking a fault condition repeatedly until it is true and then starting a timer, it would yield a result of knowing if an error or fault has occurred for a set amount of time. (Hawkins: Paragraph [0015]).  This would be a predictable result and would be particularly beneficial in logging an error again after an error or fault has existed for a sufficient period of time.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-2 and 5-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below for a brief summary of pertinent art that was not relied upon. (US-20200073656-A1)
US-20200073656-A1: The drift management application 242 may thus identify and resolve the recurring configuration drift 200. The drift management application 242 may cause the baseboard management controller 240 to identify the configuration drift 200 and to initiate a timer 284. The timer 284 has an initial value (perhaps zero) and increments up or down. As the timer 284 counts, the baseboard management controller 240 continues inspection of further or additional instances of the configuration drift 200 (such as by inspecting the electronic log 270, as above explained). The drift management application 242 may cause the baseboard management controller 240 to store, cache, and/or record each instance or observation of the configuration drift 200. As a simple example, FIG. 9 illustrates the electronic log 270 as an electronic database 286 stored or maintained in the solid-state memory device 248 of the baseboard management controller 240.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./Examiner, Art Unit 2114         

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114